Case 17-12660-mdc          Doc 48
                          Filed 10/24/18 Entered 10/24/18 20:03:17 Desc Main
                          Document     Page 1 of 2
                 THE UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)
 IN RE:                                   :
 BRIAN C. GARDNER                         :     BK. No. 17-12660-mdc
 ASHLEY M. GARDNER                        :
                      Debtors             :     Chapter No. 13
                                          :
 WELLS FARGO BANK, N.A.                   :
                      Movant              :
                  v.                      :
 BRIAN C. GARDNER                         :     11 U.S.C. §362
 ASHLEY M. GARDNER                        :
                      Respondents         :


   MOTION OF WELLS FARGO BANK, N.A. FOR RELIEF FROM AUTOMATIC STAY
       UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtors BRIAN GARDNER and ASHLEY SIMPSON.

               1.      Movant is WELLS FARGO BANK, N.A.

               2.      Debtors, BRIAN GARDNER and ASHLEY SIMPSON are the owners of the

premises located at 704 CLYMER LANE, RIDLEY PARK, PA 19078-1311, hereinafter known as

the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtors' failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Debtor(s) executed a promissory note secured by a mortgage or deed of trust.

The promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly or

through an agent, has possession of the promissory note. Creditor is the original mortgagee or

beneficiary or the assignee of the mortgage or deed of trust.

               6.      The terms of the Debt Agreement were amended by a loan modification

agreement entered into by and between WELLS FARGO BANK, N.A. S/B/M Wells Fargo Home

Mortgage and Debtors dated 11/5/2014 (the “Loan Modification Agreement”).
Case 17-12660-mdc         Doc 48    Filed 10/24/18 Entered 10/24/18 20:03:17 Desc Main
                                   Document       Page 2 of 2
               7.      As of October 10, 2018, Debtors have failed to tender post-petition mortgage

payments for the months of August 2018 through October 2018. The monthly payment amount for the

months of August 2018 through October 2018 is $1,222.71 each, less suspense in the amount of $4.25,

for a total amount due of $3,663.88. The next payment is due on or before November 1, 2018 in the

amount of $1,222.71.

               8.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               9.      Movant specifically requests permission from the Honorable Court to

communicate with Debtors and Debtors' counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               10.     Movant requests that Federal Rule of Bankruptcy Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      modifying the Automatic Stay under Section 362 with respect to 704

CLYMER LANE, RIDLEY PARK, PA 19078-1311 (as more fully set forth in the legal description

attached to the Mortgage of record granted against the Premises), as to allow Movant, its successors

and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtors and Debtors' counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      waiving Federal Rule of Bankruptcy Procedure 3002.1; and

               d.      Granting any other relief that this Court deems equitable and just.

                                                     /s/ Thomas Song, Esquire
                                                     Thomas Song, Esq., Id. No.89834
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                     Phone Number: 215-563-7000 Ext 31387
                                                     Fax Number: 215-568-7616
October 24, 2018                                     Email: Thomas.Song@phelanhallinan.com
